Citation Nr: 0835294	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to service connection for a right eye condition.




ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2005



FINDING OF FACT

The veteran does not have diabetic retinopathy, and currently 
diagnosed pattern dystrophy of the right eye and blepharitis 
are not due to any in-service events, or related to service-
connected diabetes mellitus. 


CONCLUSION OF LAW

A right eye condition was not incurred in or aggravated in 
active service, nor is such proximately due to or aggravated 
by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In a letter dated in September 2005, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claims, including secondary service connection, 
both as proximately due to a service-connected disability and 
by aggravation of a service-connected disability.  

In March 2006, he was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Subsequently, the claim was 
readjudicated, and a statement of the case was provided in 
February 2007, thus correcting the timing defect.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the duty to 
notify has been satisfied.  

With respect to the duty to assist, the veteran's service 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Identified VA and private treatment records 
have been obtained, and an appropriate VA examination was 
obtained.  The VA examination was thorough, and, in 
conjunction with the other evidence of record, provide an 
adequate basis for a decision.  He has not identified any 
medical or other evidence which has not been obtained.  In 
this regard, although the eye evaluations and examination all 
recommended follow-up in a year or two, the veteran has not 
identified any relevant follow-up, in his March 2007 
substantive appeal, or elsewhere.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection for a Right Eye Condition

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
to establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service medical records show that in February 1967, the 
veteran was referred to an eye clinic for examination, due to 
complaints of watering and blurred vision when reading for 
approximately 30 minutes.  On examination, his visual acuity 
was 20/20 bilaterally.  No abnormalities were identified on 
examination, and it was noted that no treatment was needed.  
No further complaints were noted in the service medical 
records, and on the April 1968 separation examination, the 
veteran responded "no" to a question of whether he had now, 
or had ever had, "eye trouble."  

Moreover, the veteran does not contend that a right eye 
condition was present in service.  Rather, he contends that 
he developed the condition as a result of his service-
connected diabetes mellitus.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 
(1995).  

The medical evidence of record first shows a diagnosis of 
diabetes mellitus in December 2004, and service connection 
was granted based on a presumptive association with Agent 
Orange exposure.  It is well known that complications of 
diabetes mellitus can include the eye condition diabetic 
retinopathy, and at the time of his diagnosis of diabetes 
mellitus, referral for an eye evaluation was advised.  
However, in this case, the evidence does not show that the 
veteran has developed an eye condition related to diabetes 
mellitus.  

VA treatment records show that in February 2005, the veteran 
was evaluated in the Danville optometry clinic, for a 
diabetic examination.  He complained that his near vision was 
a little blurry, for the past 2 to 3 months.  He stated that 
he was better able to focus when he closed the right eye.  
Ocular history was negative.  On examination, distant vision 
was 20/30-2 in the right eye and 20/20-3in he left eye.  He 
had clinically significant macular swelling.  The assessment 
was no background of diabetic retinopathy, but he was to 
return to the clinic in 2 years; and possible underlying 
neovascular net.  In March 2005, he underwent a consult at 
the Indianapolis VAMC regarding the right eye condition, 
noted to be choroidal neovascular membrane of the right eye.  
The assessment was pattern dystrophy versus dry age-related 
macular degeneration (AMD), with pattern dystrophy thought 
more likely due to lack of findings in the left eye.  

In October 2005, he was provided a VA examination to 
determine whether he had an eye condition related to diabetes 
mellitus.  The veteran reported that his right eye took 
longer to focus in the morning.  He was found to have a 
pattern of dystrophy in the right eye, with no visual 
incapacitation.  It was less likely than not that the  
pattern dystrophy was due to the diabetes mellitus or 
aggravated by the diabetes mellitus.  Also diagnosed was 
blepharitis, which was likely the cause of the veteran's 
complaint of blurred vision in the morning; he was educated 
on lid hygiene and lid scrubs for that condition.  

The veteran contends that he was told, at the time of his 
initial eye examination at Danville VAMC in 2004, that his 
eye condition was related his diabetes mellitus, and that was 
the reason that he was sent to Indianapolis.  He points out 
that he never had this problem until he got diabetes 
mellitus.  However, the Danville and Indianapolis VAMC eye 
evaluations, in February and March 2005, respectively, did 
not confirm the presence of a diabetic eye condition.  In 
addition, the VA examination in October 2005 ruled out a 
connection between his eye problems and service-connected 
diabetes mellitus.  Neither the Board nor the veteran 
possesses the necessary medical expertise to challenge the 
results of this medical evidence.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  There is no medical evidence in 
support of the veteran's claim.  Thus, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a right eye condition.  As a result, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board observes that all of the eye examinations of record 
have recommended follow-up evaluations for the veteran's 
eyes.  Should an eye condition related to diabetes mellitus 
be diagnosed, in particular, diabetic retinopathy, he is 
encouraged to reopen his claim.




ORDER

Service connection for a right eye condition is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


